Citation Nr: 0122632	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  01-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of 
lacunar infarct, right cerebral hemisphere, secondary to 
service-connected nicotine dependence.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to service-connected nicotine 
dependence.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1960 to October 
1963.  

In an August 1999 rating decision, the RO found, inter alia, 
that service connection for nicotine dependence was 
warranted.  By that decision the RO also denied service 
connection for residuals of lacunar infarct, right cerebral 
hemisphere and for chronic obstructive pulmonary disease, 
each claimed as being secondary to nicotine dependence. 

In the veteran's substantive appeal, VA Form 9, received in 
June 2001, the veteran requested a hearing at a local VA 
office before the Board of Veterans' Appeals (Board). 

The initial review of the claims folder reflects that 
additional action on the claim is required prior to a 
decision on the merits.  The veteran has not withdrawn his 
request for a Travel Board Hearing.  In these circumstances, 
a personal hearing before a Member of the Board sitting at 
the RO must be scheduled.  The veteran must be afforded the 
opportunity to appear for the requested hearing prior to any 
further action on his claim.  The purpose of this preliminary 
order is to ensure due process of law by scheduling the 
veteran for a hearing before a Member of the Board sitting at 
the RO as he has requested.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board sitting at the RO in accordance 
with the provisions of 38 C.F.R. 
§ 20.704.  


The appellant need take no action until notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


